Case: 17-30992      Document: 00514857286         Page: 1    Date Filed: 03/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-30992                              FILED
                                  Summary Calendar                        March 1, 2019
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHAWANDA NEVERS, also known as Shawanda Hawkins, also known as
Shawanda Bryant, also known as Shawanda Johnson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:16-CR-88-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Shawanda Nevers appeals her four consecutive 21-month prison
sentences arising from her guilty-plea conviction on four counts of aiding the
presentation of a false income tax return. Nevers contends that she is entitled
to resentencing because the district court plainly erred in determining the tax
loss amount on which her guidelines sentence was based.                           While the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30992     Document: 00514857286     Page: 2   Date Filed: 03/01/2019


                                  No. 17-30992

Government asserts that Nevers’s appeal is barred by the appeal waiver in her
plea agreement, Nevers argues that the waiver is unenforceable because her
guilty plea was unknowing given that the district court failed to properly
inform her that she faced a maximum prison sentence of 12 years should the
terms run consecutively.
      We normally review the validity of a guilty plea de novo. United States
v. Hernandez, 234 F.3d 252, 254 (5th Cir. 2000). However, where, as here, a
defendant fails to lodge an objection concerning his plea in the district court,
we apply a plain error analysis. United States v. Brown, 328 F.3d 787, 789 (5th
Cir. 2003). While Nevers contests the applicability of the plain error standard
to this issue, her challenge to the knowing nature of her guilty plea fails under
even the de novo standard, as discussed below.
      A knowing and voluntary guilty plea is required for an enforceable
waiver of appeal. United States v. Dees, 125 F.3d 261, 269 (5th Cir. 1997). “To
enter a knowing and voluntary guilty plea, the defendant must have a full
understanding of what the plea connotes and of its consequence.” United
States v. Urias-Marrufo, 744 F.3d 361, 366 (5th Cir. 2014) (internal quotation
marks and citation omitted).      With respect to potential confinement, the
defendant need only know the statutory maximum prison term for the charged
offenses. United States v. Guerra, 94 F.3d 989, 995 (5th Cir. 1996); United
States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990); see also FED. R. CRIM. P.
11(b)(1)(H).
      As Nevers acknowledges, the district court accurately informed her at
rearraignment that three years was “the maximum possible sentence that
could be imposed on [her] in the event of a conviction with respect to each of”
the four counts of conviction. See 26 U.S.C. § 7206(2). Under 18 U.S.C.
§ 3584(a), a district court generally has discretion to order that multiple prison



                                        2
    Case: 17-30992    Document: 00514857286     Page: 3   Date Filed: 03/01/2019


                                 No. 17-30992

terms run consecutively, and we have “conclude[d] that the effect of [§ 3584] is
not a consequence of which a defendant must be advised before a guilty plea
may be accepted.” Hernandez, 234 F.3d at 256.
      In light of the foregoing, Nevers’s guilty plea was knowing and voluntary,
and her appeal waiver is enforceable. See Dees, 125 F.3d at 269. The appeal
is DISMISSED.




                                       3